Citation Nr: 1729119	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's request to reopen claims for entitlement to service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2010 rating decision denied entitlement to service connection for bilateral hearing loss based on a lack of nexus between the Veteran's current bilateral hearing loss and exposure to loud noise while on active duty.  While the Veteran submitted a notice of disagreement to the June 2010 rating decision, he did not submit a VA Form 9 appealing the RO's July 2012 statement of the case within 60 days from mailing.  


2.  Since the June 2010 rating decision, the Veteran has submitted information regarding a nexus between his current bilateral hearing loss and exposure to loud noise while on active duty.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

3.  A June 2010 rating decision denied entitlement to service connection for tinnitus based on a lack of nexus between the Veteran's current tinnitus and exposure to loud noise while on active duty.  While the Veteran submitted a notice of disagreement to the June 2010 rating decision, he did not submit a VA Form 9 appealing the RO's July 2012 statement of the case within 60 days from mailing.  

4.  Since the June 2010 rating decision, the Veteran has submitted information regarding a nexus between his current tinnitus and exposure to loud noise while on active duty.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.

5.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has tinnitus, which began during active duty or is related to an incident in service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

2. The additional evidence received since the June 2010 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the June 2010 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for tinnitus have been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that the bilateral hearing loss and tinnitus he currently experiences relates to his time on active duty.  See April 2013 Veteran statement.   

In a June 2010 rating decision, the Veteran's claims were denied because the evidentiary record did not show a nexus between the Veteran's current disabilities (bilateral hearing loss and tinnitus) and his active duty service.  Though the Veteran filed a notice of disagreement (NOD) within one year of the rating decision, the Veteran did not submit a timely substantive appeal after the RO issued a statement of the case (SOC) in July 2012.  As such, the June 2010 rating decision became final.  See 38 U.S.C. § 7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; 
see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. §§ 7104(b), 7105(d).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the June 2010 rating decision, the record consisted of the Veteran's military separation physical, VA treatment records, lay statements, and a VA examination.

The Veteran was found to have bilateral hearing loss and tinnitus for VA purposes.  
See June 2010 VA examination.  Further, VA conceded military noise exposure because the Veteran served as a field artilleryman.  See June 2010 rating decision.  Nevertheless, the RO denied service connection for bilateral hearing loss and tinnitus because the VA examiner could not confirm onset of either disability during service.      

Before the decision became final, the Veteran did not explicitly state that his hearing loss or tinnitus began in service.  

In a June 2016 Form VA 9 filed in connection with this case, the Veteran submitted a statement contending that his bilateral hearing loss and tinnitus began in service.  As to both disabilities, he stated that he was consistently exposed to acoustical traumas from gunfire and explosions from artillery as well as military vehicles without hearing protection.  He also contends that his disabilities were "caused by service . . . [and have been] continuous to this day."  See June 2016 VA Form 9.  In regards to tinnitus, the Veteran stated that he "was not aware tinnitus was a disability to be reported. . . . It is [his] personal opinion that even if [he] had mentioned [his] tinnitus it would have relatively gone unrecorded due to what is [his] perception of the military mentality at that time of service."  Id.  The Veteran also contends that his statement at the VA examination concerning onset was misinterpreted; he meant that his tinnitus began in service but "notably worsened" the year before his examination.  Id.      

Thus, evidence now of record shows that the Veteran contends that both disabilities began in service and continued through present day.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and tinnitus and warrants a reopening of the claims.  The issue of entitlement to service connection for tinnitus will be addressed de novo below.  The issue of entitlement to service connection for hearing loss is addressed in the remand portion of the decision.  

III.  Service Connection for Tinnitus

The Veteran filed for entitlement to service connection for tinnitus in January 2010.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  
If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While tinnitus is not specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  However, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of  38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for tinnitus if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

First, the Board notes VA has been unable to obtain the Veteran's complete service treatment records from August 1953 to August 1956.  See March 2010 Formal Finding of Unavailability.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

The first element under Shedden is met.  The record contains at least one diagnosis of tinnitus in the Veteran.  See June 2010 VA examination.

The second Shedden element is also met.  During his active duty service from August 1953 to August 1956, the Veteran served as a field artilleryman.  See DD Form 214.  The Veteran contends his service as a field artilleryman exposed him to acoustic trauma on a routine basis without the benefit of hearing protection.  See June 2016 VA Form 9. As a result, VA conceded exposure to hazardous noise while on duty.  See June 2010 rating decision.  Thus, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current tinnitus. 

As such, the crux of this case centers on whether the Veteran's tinnitus was attributable to time spent in service.  At a June 2010 VA examination, a VA examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military related acoustic trauma.  The examiner stated that the Veteran was "unable to link tinnitus onset with the same time frame as military noise.  The Veteran reported tinnitus onset occurred one year ago which [was] approximately 50 years post military separation."  See June 2010 VA examination. 
  
In contrast, the Veteran contends that he has experienced ringing in his ears since his military service, and that he was not aware tinnitus was a disability to be reported.  He further opines that that "even if [he] had mentioned [his] tinnitus, it would have relatively gone unrecorded due to what is [his] perception of the military mentality at that time of service."  See June 2016 Form VA 9.  He further clarified what he meant by the exchange with the VA examiner six years prior.  Specifically, he avers that "the examiner's statements that [his] tinnitus began one year prior to the VA [examination] is inaccurate and does not truthfully or accurately reflect [his] statements regarding the etiology and onset of tinnitus."  Id.  What the Veteran meant was that his tinnitus began in service but noticeably worsened the year before the examination.

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted, including ringing in the ear.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Although the VA examiner's nexus opinion was negative, the Board notes it was based on the finding that the Veteran first reported the onset of his tinnitus as over 50 years following his separation from active duty service.  However, as noted above, the Veteran contends he actually reported that his tinnitus had worsened in the year before his June 2010 VA examination.  Further, the Board notes the Veteran has otherwise reported that he first experienced tinnitus in service, and that he has experienced tinnitus since service.  Importantly, the Veteran's service treatment records triggered a heightened duty to consider the benefit-of-the-doubt rule, and the Veteran reported that he did not know tinnitus was a disability until after the Korean War.  As discussed above, the Veteran is competent to testify as to his observed symptoms.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused tinnitus, and which he has experienced since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for tinnitus.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  

The Veteran sought to reopen claims for entitlement to service connection for bilateral hearing loss in April 2013.  Before adjudicating his original claim filed in January 2010, VA afforded the Veteran an examination in June 2010 to assess the etiology of bilateral hearing loss.  However, the Board finds that the VA examiner's opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In rendering his decision, the examiner stated that the Veteran's "exit [examination] was a whisper test which is not valid.  The Veteran's MOS likely exposed him to some degree of high risk noise but how often and to what degree is speculation.  [Service treatment records] are negative for any indication of hearing loss and/or tinnitus."  See June 2010 VA examination.  As a result, the examiner stated that there was not enough evidence to link hearing loss to military service.  However, the Veteran provided credible statements as to onset and his service treatment records are unavailable to corroborate "how often and to what degree" the Veteran was exposed to acoustic trauma.  Further, the Veteran stated that "the examination results in relation to [his] verbal answers to the questions were misinterpreted and presented by the examiner incorrectly.  Most of the questions [he] did not fully comprehend as to the context relating both to [his] claim and in service noise exposures as well as to the onset and [chronology] of [his] hearing loss."  
See June 2016 Form VA 9.  Thus, on remand, the RO should obtain an addendum opinion addressing the Veteran's contentions regarding the onset of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include treatment records from the Kansas City VAMC dated from January 2010 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's bilateral hearing loss was either incurred in, or is otherwise attributable to, the Veteran's active duty service?

The medical professional must address the Veteran's lay statements regarding onset symptoms and assume that the Veteran has been exposed to noise exposure.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report and opinion complies with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


